Order entered January 7, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00418-CR
                                    No. 05-14-00419-CR

                          DIANA FLORES PEINADO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                    Trial Court Cause Nos. F10-25782-L, F12-00406-L

                                         ORDER
       Appellant’s January 5, 2015 motion for extension of time to file appellant’s brief is

GRANTED. Appellant’s brief received by the Clerk of the Court on January 5, 2015 is

DEEMED timely filed on the date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE